DETAILED ACTION
Claims 1, 4-8, 11-15 and 18-20 are pending. Applicant has amended claim 1.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/06/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the probabilistic model of the object function comprises a neural network”, and “wherein updating, based on the value identifying the measure of performance of the Java Virtual Machine, the probabilistic model of the objective function to obtain the updated probabilistic model of the objective function comprises updating, based on the value identifying the measure of performance of the Java Virtual Machine, the neural network to obtain an updated neural network”.
However, the specification discloses using a neural network model to specify a probabilistic model (paragraph 93, 101) and updating the probabilistic model (paragraph [0100]). The specification does not seem to disclose updating the neural network.
Therefore, the claim 1 is indefinite.
Examiner requests more explanation as how the specification, especially paragraphs [0093], [0094], [0099]-[0101] support the claim.
The claim is examined in light of the specification. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 11-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dirac et al. (US 10,257,275 B1).

As to claim 8, Dirac teaches a method for optimizing performance of a Java Virtual Machine, the method comprising:
using at least one computer hardware processor to perform:
identifying a set of parameter values corresponding to at least one hyper-parameter of the Java Virtual Machine (col. 18, lines 4-14 and tunable parameters of interest; col. 3, lines 20-22, col. 3, line 67 – col. 4, line 2), the identifying performed at least in part by using a probabilistic model of an object function relating the at least one hyper-parameter of the Java Virtual Machine to measure of performance of the Java Virtual Machine (See Fig. 9, step 910 and col. 18, line 36 – col. 19, line 7 and col. 3, lines 32-59);
evaluating the object function at the identified set of parameter values to obtain a value identifying a measure of performance of the Java Virtual Machine when operated using the set of parameter values, the evaluating performed at least in part by executing the Java Virtual Machine when configured with the set of parameter values (See Fig. 9, step 913 and col. 18, line 65 – col. 19, line 7 and col. 7, lines 25-51);
based on the value identifying the measure of performance of the Java Virtual Machine being within a performance range, operating the Java Virtual Machine with the set of parameter values (see Fig. 9, step 917 and col. 19, lines 9-13 and col. 5, lines 15-26); and
based on the value identifying the measure of performance of the Java Virtual Machine being outside the performance range (see Fig. 9, No from step 913):
updating, based on the value identifying the measure of performance of the Java Virtual Machine, the probabilistic model of the objective function to obtain an updated probabilistic model of the objective function (col. 4, lines 52-59 and col. 7, lines 34-40);
identifying, using the updated probabilistic model of the objective function, a second set of parameter values corresponding to the at least one hyper-parameter of the Java Virtual Machine (See Fig. 9, step 910 and col. 18, line 36 – col. 19, line 7 and col. 3, lines 32-59);
evaluating the objective function at the identified second set of parameter values to obtain a second value identifying a measure of performance of the Java Virtual Machine when operated using the second set of parameter values  (See Fig. 9, step 913 and col. 18, line 65 – col. 19, line 7 and col. 7, lines 25-51); and 
based on the second value identifying the measure of performance of the Java Virtual Machine being within the performance range, operating the Java Virtual Machine with the second set of parameter values (see Fig. 9, step 917 and col. 19, lines 9-13 and col. 5, lines 15-26).

As to claim 11, Dirac teaches wherein evaluating the objective function at the identified set of parameter values is performed by executing at least one Java Virtual Machine-based service using the identified set of parameter values (col. 6, line 55 – col. 7, line 11).

As to claim 12, Dirac teaches storing, on a server, the identified set of parameter values and transmitting, from the server, the identified set of parameter values to at least one Java Virtual Machine-based service (col. 4, line 62 – col. 5, line 23).

As to claim 13, Dirac teaches wherein the at least one hyper-parameter of the Java Virtual Machine is selected from the group consisting of: garbage collector type, new generation size, survivor ratio, parallel garboard collector threads, pre-fetch interval size, clip in-lining, and biased locking (col. 6, lines 32-50).

As to claim 14, Dirac teaches wherein identifying the set of parameter values is further performed by using an integrated acquisition utility function, wherein the integrated acquisition utility function is obtained at least in part by integrating an initial acquisition utility function with respect to at least one parameter of the probabilistic model (col. 5, line 65 – col. 6, line 7).

As to claim 15, it is the same as the method claim 8 above except this is a non-transitory computer-readable storage medium claim and therefore is rejected under the same ground of rejection.

As to claims 18-20, see rejections of claims 11, 13 and 14 above, respectively.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirac et al. (US 10,257,275 B1) in view of Schibler et al. (US 2019/0312800 A1 – with the effective filing date is July 27, 2015).

As to claim 1, Dirac teaches a system for optimizing performance of a Java Virtual Machine, the system comprising:
at least one computer hardware processor (one or more processors 9010; Fig. 10); and
at least one non-transitory computer-readable storage medium storing processor-executable instructions that (system memory 9020; Fig. 10 and col. 20, lines 2-7 and 25-50), when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform:
identifying a set of parameter values corresponding to at least one hyper-parameter of the Java Virtual Machine (col. 18, lines 4-14 and tunable parameters of interest; col. 3, lines 20-22, col. 3, line 67 – col. 4, line 2), the identifying performed at least in part by using a probabilistic model of an object function relating the at least one hyper-parameter of the Java Virtual Machine to measure of performance of the Java Virtual Machine (See Fig. 9, step 910 and col. 18, line 36 – col. 19, line 7 and col. 3, lines 32-59);
evaluating the object function at the identified set of parameter values to obtain a value identifying a measure of performance of the Java Virtual Machine when operated using the set of parameter values, the evaluating performed at least in part by executing the Java Virtual Machine when configured with the set of parameter values (See Fig. 9, step 913 and col. 18, line 65 – col. 19, line 7 and col. 7, lines 25-51);
based on the value identifying the measure of performance of the Java Virtual Machine being within a performance range, operating the Java Virtual Machine with the set of parameter values (see Fig. 9, step 917 and col. 19, lines 9-13 and col. 5, lines 15-26); and
based on the value identifying the measure of performance of the Java Virtual Machine being outside the performance range (see Fig. 9, No from step 913):
updating, based on the value identifying the measure of performance of the Java Virtual Machine, the probabilistic model of the objective function to obtain an updated probabilistic model of the objective function (col. 4, lines 52-59 and col. 7, lines 34-40);
identifying, using the updated probabilistic model of the objective function, a second set of parameter values corresponding to the at least one hyper-parameter of the Java Virtual Machine (See Fig. 9, step 910 and col. 18, line 36 – col. 19, line 7 and col. 3, lines 32-59);
evaluating the objective function at the identified second set of parameter values to obtain a second value identifying a measure of performance of the Java Virtual Machine when operated using the second set of parameter values  (See Fig. 9, step 913 and col. 18, line 65 – col. 19, line 7 and col. 7, lines 25-51); and 
based on the second value identifying the measure of performance of the Java Virtual Machine being within the performance range, operating the Java Virtual Machine with the second set of parameter values (see Fig. 9, step 917 and col. 19, lines 9-13 and col. 5, lines 15-26).
However, Dirac does not teach the probabilistic model of the object function comprises a neural network, and wherein updating, based on the value identifying the measure of performance of the Java Virtual Machine, the probabilistic model of the objective function to obtain the updated probabilistic model of the objective function comprises updating, based on the value identifying the measure of performance of the Java Virtual Machine, the neural network to obtain an updated neural network.
However, Schibler teaches using a neural network as a Q function to optimize performance of application/virtual machine (paragraph [0049], [0051]-[0052]), and updating the optimization model based on the value identifying the measure of performance of the application/virtual machine (paragraph [0276], [0283]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Schibler to the system of Dirac because both are in the same field of endeavor, and Schibler teaches multiple different model can be used to optimizing the performance of an application and/or virtual machine.

As to claim 4, Dirac teaches wherein evaluating the objective function at the identified set of parameter values is performed by executing at least one Java Virtual Machine-based service using the identified set of parameter values (col. 6, line 55 – col. 7, line 11).

As to claim 5, Dirac teaches a server configured to store the identified set of parameter values and transmit the identified set of parameter values to at least one Java Virtual Machine-based service (col. 4, line 62 – col. 5, line 23).

As to claim 6, Dirac teaches wherein the at least one hyper-parameter of the Java Virtual Machine is selected from the group consisting of: garbage collector type, new generation size, survivor ratio, parallel garboard collector threads, pre-fetch interval size, clip in-lining, and biased locking (col. 6, lines 32-50).

As to claim 7, Dirac teaches wherein identifying the set of parameter values is further performed by using an integrated acquisition utility function, wherein the integrated acquisition utility function is obtained at least in part by integrating an initial acquisition utility function with respect to at least one parameter of the probabilistic model (col. 5, line 65 – col. 6, line 7).

Response to Arguments
Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments regarding Dirac does not teach the limitation “updating, based on the value identifying the measure of performance of the Java Virtual Machine, the probabilistic model of the objective function to obtain an updated probabilistic model of the objective function”, because the cited passage does not include the word “updating”, examiner respectfully disagrees because the model is provided with new input, thus, it meets the claim limitation.
Therefore, the arguments are not persuasive and the rejection is maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
March 5, 2021